October 8, 2013 VIA EDGAR Mr. Russell Mancuso Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Visualant, Incorporated Amendment No. 4 to Registration Statement on Form S-1 Filed October 8, 2013 File No. 333-189788 Dear Mr. Mancuso: On October 8, 2013 Visualant, Incorporated (the “registrant”) filed with the SEC Amendment No. 4 to the Registration Statement on Form S-1, File No. 333-189788.We are filing Amendment No. 4 due to an error contained in Amendment No. 3 to the Registration Statement filed on October 7, 2013, which resulted in some of the information in the selling shareholder table on page 13 being inadvertently omitted. Please note that Exhibits 23.1 and 23.2 do not bear an October 8, 2013 date.At such time as all comments have been satisfactorily addressed and the Registration Statement has been cleared by the SEC, we will file any necessary updated consents. Sincerely, /s/ Ronald P. Erickson Ronald P. Erickson, CEO Visualant, Incorporated cc:James F. Biagi, Jr., Fifth Avenue LawGroup, PLLC
